internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-114867-98 date date purchaser shareholder shareholder foreign shareholders sellers schedule a schedule b target target_affiliate plr-114867-98 target_affiliate target_affiliate country x company official outside tax professional authorized representatives business a business b date a date b date c date d plr-114867-98 date e date f date g a b c d e f g dear this letter responds to your letter dated date requesting on behalf of the above taxpayers an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for purchaser as the purchasing_corporation and the parent of deemed purchasing corporations to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to acquisition of the stocks of target target_affiliate target_affiliate and target_affiliate on the acquisition dates indicated below sometimes hereinafter such elections are collectively referred to as the elections additional information was received in a letter dated date the material information submitted for consideration is summarized below purchaser is a country x corporation that was formed by shareholder shareholder and foreign shareholders to facilitate the acquisition of target and its subsidiaries at the time of the below described acquisitions and until date e purchaser was a controlled_foreign_corporation cfc within the meaning of sec_951 and was owned within the meaning of sec_958 by the persons and percentages set forth in schedule a plr-114867-98 prior to date a target_affiliate was owned a by target_affiliate b by target and c by sellers ie citizens and residents of country x target_affiliate was owned d by target and e by sellers target_affiliate was owned f by target and g by sellers and target was owned by sellers purchaser target target_affiliate target_affiliate and target_affiliate country x corporations target target_affiliate and target_affiliate are engaged in business a and target_affiliate is engaged in business b prior to the below described acquisitions sellers to the best of management’s knowledge purchaser target target_affiliate target_affiliate and target_affiliate did not file u s income_tax returns and they were not subject_to u s income_taxation further it is represented that neither target target_affiliate target_affiliate or target_affiliate was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a purchaser acquired from sellers for cash in fully taxable acquisitions all of the stock of target and g of the stock of target_affiliate ie all of the target_affiliate stock that was not owned by target on date b which is several months after date a and in a different taxable_year purchaser acquired from sellers for cash in fully taxable acquisitions e of the stock of target_affiliate ie all of the target_affiliate stock not owned by target and c of the stock of target_affiliate ie all of the target_affiliate stock not owned by target_affiliate or target on date d which is after the due_date for the elections for the date a acquisitions but before the due_date for the election for the date b acquisition target_affiliate merged into target on date e shareholder a us person sold an amount of stock in purchaser to an unrelated foreign party such that purchaser was no longer a cfc purchaser was then owned by the persons and percentages set forth in schedule b it is represented that the acquisition of target and deemed acquisition of target_affiliate target_affiliate and target_affiliate constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to sellers within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for purchaser’s target's target_affiliate 1's target_affiliate 2's or target_affiliate 3's taxable years in which the acquisitions occurred the taxable years in which the elections should have been filed or any taxable years that would have been affective by the elections had they been timely filed the elections for target target_affiliate and target_affiliate were due on date c and the election for target_affiliate was due on date f however for various reasons the elections were not filed on date g which is after the due dates plr-114867-98 for the elections company official outside tax professional and authorized representatives discovered that the elections were not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule when a foreign purchasing_corporation or deemed purchasing_corporation must file an election which is a later filing_date than the ordinary filing_date required by sec_338 a foreign_corporation is considered subject_to united_states tax ie not eligible for the special rule if it is a cfc sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to plr-114867-98 foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_338-2 provides that the purchasing_corporation may make an election under sec_338 for target even though target is liquidated on or after the acquisition_date sec_1_338-2 provides that an election may be made for target after the acquisition of assets of the purchasing_corporation by another corporation in a transaction described in sec_381 provided that the purchasing_corporation is consider for tax purposes as the purchasing_corporation of the target stock the acquiring_corporation in the sec_381 transaction may make an election under sec_338 for target sec_1_338-2 example illustrates how the purchase of a corporation holding target stock provided a sec_338 election is made therefor and the direct purchase of the remaining target stock can be combined to make a qualified_stock_purchase sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a form_8023 and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-114867-98 sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the times for filing the elections were fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser company official outside tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file valid elections the information establishes that tax professionals were responsible for the elections that purchaser relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser as the purchasing_corporation and the parent of deemed purchasing corporations to file the elections with respect to the acquisition and deemed acquisitions of the stocks of target target_affiliate target_affiliate and target_affiliate as described above the above extension of time is conditioned on the taxpayers' purchaser's target's target_affiliate 1's target_affiliate 2's and target_affiliate 3's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to plr-114867-98 the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 purchaser as the purchasing_corporation and the parent of deemed purchasing corporations should file the elections in accordance with sec_1_338-1 that is new elections on form 8023-a and form_8023 as applicable must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form a copy of this letter should be attached to each election form purchaser must file or amend its returns along with the target corporations if and as applicable to report the acquisitions as sec_338 transactions and to attach a copy of this letter the election forms and the information required therewith see sec_1_338-1 and sec_1_338-5 that is the old targets must file separate final returns if and as applicable and the new targets must be included in purchaser's return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year it is required to file a u s return following the acquisition see announcement 1998_2_irb_38 and sec_1_338-1 with regard to which election form to use sec_1_338-1 and the instruction to the forms with regard to filing a combined return and combined election form sec_1_338-1 and the instruction to the forms with regard to the requirement that a separate election form must be filed for each separate taxable_year in which an acquisition occurs and sec_1_338-1 and the instruction to the forms with regard to the requirement to notify u s shareholders that certain u s shareholders may file the elections for foreign_corporations and for the places that the elections and returns must be filed no opinion is expressed as to whether purchaser's acquisition of target stock and the deemed acquisition of the stocks of target_affiliate target_affiliate and target_affiliate qualifies as a qualified_stock_purchase whether the acquisition of target stock and the deemed acquisition of the stocks of target_affiliate target_affiliate and target_affiliate qualifies for sec_338 treatment and if the acquisition of target stock and the deemed acquisition of the stocks of target_affiliate target_affiliate and target_affiliate qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by target and target_affiliate target_affiliate and target_affiliate on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the plr-114867-98 election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
